              Case 15-12055-BLS           Doc 1299-2     Filed 09/21/20      Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                 :
In re:                                           :       Chapter 11
                                                 :
AMERICAN APPAREL, INC., et al.,                  :       Case No. 15-12055 (BLS)
                                                 :
                   Reorganized Debtors.          :       (Jointly Administered)
                                                 :
                                                 :       Re: Doc. No. _____


           ORDER GRANTING MOTION OF THE LITIGATION TRUST FOR
            ORDER (I) REOPENING THE DEBTORS’ BANKRUPTCY CASE,
     (II) EXTENDING THE TERMINATION DATE OF THE LITIGATION TRUST,
               (III) CLOSING THE DEBTORS’ BANKRUPTCY CASE
                      AND (IV) GRANTING RELATED RELIEF

          Upon the motion of the Peter Kravitz, as Litigation Trustee (the “Trustee”) of the AAI

Litigation Trust (the “Litigation Trust”) for an Order (i) Reopening the Debtors’ Bankruptcy

Case, (ii) Extending the Termination Date of the Litigation Trust, (iii) Closing the Debtors’

Bankruptcy Case and (iv) Granting Related Relief (the “Motion”); and it appearing that proper

notice of the Motion was given, such that no further notice is necessary; and it further appearing

that good cause exists for granting the relief requested in the Motion, it is therefore

          ORDERED that pursuant to Bankruptcy Code section 350(b), the above-captioned jointly

administered Bankruptcy Case of American Apparel, Inc., et al. is hereby reopened; and it is

further

          ORDERED that the Termination Date of the Litigation Trust be extended for three (3)

years or until February 6, 2024, without prejudice to the Trustee’s right in accordance with the

Plan and the Litigation Trust Agreement to seek further extensions of the Termination Date of

the Litigation Trust or to terminate the Litigation Trust earlier; and it is further




PHIL1 9119035v.2
             Case 15-12055-BLS         Doc 1299-2      Filed 09/21/20        Page 2 of 2




        ORDERED that the Clerk of the Bankruptcy Court shall close jointly administered

Bankruptcy Case after entry of this Order;

        ORDERED that the Litigation Trust is authorized and empowered to take all actions

necessary to implement the relief granted in this Order; and it is further

        ORDERED that this Court shall retain jurisdiction to hear and determine all matters

arising from or related to the implementation and enforcement of this Order.




                                                 -2-
PHIL1 9119035v.2
